USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH#:

UNITED STATES DISTRICT COURT DATE FILED: I[TU}T)

SOUTHERN DISTRICT OF NEW YORK

 

AIZA EJAZ,
Plaintiff,
-against- 1:19-cv-00356 (ALC)
SOHO MERCHANDISING GROUP, INC. ORDER
and MOSHE BEN ARI,
Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Pursuant to the telephone status conference held on November 14, 2019, the Parties are

hereby ORDERED to submit a Joint Status Report to the Court on or before November 27,

 

2019.

SO ORDERED.

Dated: November 14, 2019 A rrdbite. J (Qa )~
New York, New York ANDREW L. CARTER, JR.

United States District Judge

 
